The acceptance of a retainer, against the interests of the estate for which respondent was acting as attorney, was a grave breach of his professional obligations. Had not the executrix been restored to her original position by the repayment of all the estate funds, respondent would be subject to the penalty of suspension. However, in view of his deposit to the credit of the executrix of $1,207.60 — the full subject-matter distributed by respondent in the alleged settlement — a payment made with large loss to himself—showing respondent’s efforts in good faith to make full amends; and having regard also to the public criticism which he has received, and the warning for the future which this indiscretion will furnish, no further penalty or discipline will be imposed. Present—Jenks, P. J., Carr, Stapleton and Putnam, JJ.; Burr, J., taking no part.